Citation Nr: 1546078	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-18 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for nerve damage with numbness of feet and knees with pain in the right leg, claimed as secondary to service-connected coronary artery disease, status post coronary bypass grafting.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1980 to July 1983 and in the U.S. Army from July 2005 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law Judge in an August 2015 videoconference hearing at the RO in Montgomery, Alabama.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for nerve damage in his right lower extremity in April 2008.  At that time he described his symptoms as numb feet and knees with shooting pain down the right leg.  The Veteran alleged that the nerve damage was a result of his service-connected arteriosclerotic heart disease.

VA afforded the Veteran an examination for this claim in May 2008.  At that time, the Veteran related a history of open heart surgery in 2007 after his return from his tour in Iraq.  During recovery, when he was beginning to walk, he noticed throbbing pain, especially in the right lower extremity below the knee, and numbness in the same area.  The Veteran reported complete numbness in the right lower extremity when lying down, sometimes causing him to lose his balance when standing, and causing him to fall.  The Veteran described the pain in the right lower extremity below the knee as a sharp pain coming up to the ankle and foot.  The examiner reviewed VA treatment notes from March 2008 that documented an assessment of peripheral neuropathy and coronary artery disease, among other conditions.  

The examiner also discussed VA treatment notes from April 2008, when Veteran reported a history of claudication symptoms, complaining of increased bilateral leg pain while walking, necessitating stops.  Other symptoms in the right foot were swelling, not easily palpable dorsalis pedis pulses, localized right foot hyperesthesia, severe pain, and hyperesthetic skin.  The VA physicians examining the Veteran at that time noted that the Veteran had probably developed reflex sympathetic dystrophy in the right foot.  Other conditions that were possible were mild neuropathy or vascular disease.  

After reporting this history, the May 2008 examiner discussed findings from a contemporaneous nerve conduction studies on the Veteran's bilateral peroneal, posterior tibial, and sural nerves.  The sural nerves were within normal limits.   The left peroneal and tibial nerves were within normal limits.  His right peroneal nerve was unobtainable.  The Veteran's right tibial nerve had greatly decreased amplitudes and normal conduction velocity.  An EMG was also performed in selected muscles of the lower extremities in the lumbar paraspinals.  The Veteran had denervation potentials noted in the right gastrocnemius, tibialis anterior, biceps femoris, as well as in his right L5-S1 lumbar paraspinals.  

The resulting impression of these studies was right L4-L5-S1 radiculopathy of mild severity that did "not appear to be the only cause of [the Veteran's] right peroneal and tibial nerve palsy."  The examiner diagnosed the Veteran with coronary artery disease, peripheral vascular insufficiency/peripheral vascular disease, and right L4-L5-S1 radiculopathy.  The examiner noted that the reported symptoms of right leg pain and the peripheral neuropathy symptoms were a combination of the radiculopathy and peripheral vascular disease.  The examiner also opined that the Veteran's right leg condition was not related to the service-connected heart disease.  

Intervening VA examinations were conducted for a separate claim for service connection for a low back disability.  These examinations corroborate the previous diagnosis of radiculopathy, showing moderate radiculopathy in the sciatic nerve.  

VA afforded the Veteran a peripheral nerves conditions disability benefits questionnaire for his claim in December 2014.  The Veteran was diagnosed with radiculopathy of the lumbosacral region with right peroneal and tibial nerve palsy.  The RO subsequently awarded service connection for right lower extremity radiculopathy with right peroneal and tibial nerve palsy in a January 2015 opinion as a condition that was caused by the Veteran's service-connected low back disability.  

Based on this medical history, the Board is unable to render a decision in this case.  The evidence shows that the Veteran's tibial, peroneal, and sciatic nerves are impaired, which result in symptoms numbness, pain, imbalance, and sensation resembling pins in his foot.  The VA examiners after the May 2008 VA opinion attribute this condition to radiculopathy.  However, they do not account for the May 2008 examiner's opinion that expresses concern that the Veteran's right leg symptoms are caused by peripheral vascular disease.  Further, while the May 2008 examiner provided a negative nexus opinion regarding the Veteran's claim for service connection for peripheral vascular disease as secondary to his coronary artery disease, he provided no rationale for that opinion.

Finally, the Veteran clearly has radiculopathy in the right lower extremity.  However, there are no attempts of record to determine what symptoms are attributable to the Veteran's radiculopathy and what symptoms are attributable to any other condition, to include peripheral vascular disease, that are not caused by the radiculopathy.  On remand, an examination and opinion must be provided in order to delineate which symptoms are caused by which disability and to obtain an opinion that adequately addresses whether any additionally diagnosed disorders in the right lower extremity, to include peripheral vascular disease, is a result of or aggravated by the Veteran's coronary artery disease or a result of his active service.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for appropriate VA examination for his claim for service connection for a right leg disability, manifested by numbness of the feet and knees with pain in the right leg.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all right lower extremity disorders the Veteran has had at any time since he filed his claim in April 2008.  Specifically, the examiner is asked to determine what conditions, if any, the Veteran has in his right lower extremity other than the diagnosed radiculopathy for which he is currently service-connected, to include whether he has peripheral vascular disease.  The examiner should list the symptoms caused by any diagnosed right lower extremity disabilities. 

In rendering any diagnoses as well as delineating their attributable symptoms, the examiner should address the May 2008 VA examination, which documents more than one cause for the symptoms present in the Veteran's right lower extremity, including noting a diagnosis of peripheral vascular disease.

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right lower extremity disability, had onset during the Veteran's active service or was caused by his active service.

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right lower extremity disability, was caused by the Veteran's service-connected coronary artery disease.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representatives should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


